               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


LIBERTY INSURANCE UNDERWRITERS, )
INC.,                           )
                                )
              Plaintiff,        )
                                )
     v.                         )            1:16CV1377
                                )
BEAUFURN, LLC,                  )
                                )
                                )
              Defendant.        )


                    MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     Before the court is the Motion for Partial Reconsideration

pursuant to Fed. R. Civ. P. 54(b) filed by Defendant Beaufurn,

LLC (“Beaufurn”). (Doc. 79.) Beaufurn asks this court to reverse

its decision denying Beaufurn’s Motion for Summary Judgment as

to Plaintiff Liberty Insurance Underwriters, Inc.’s (“Liberty”)

equitable subrogation claim. (Id. at 1.)

     This case stems from an injury incurred by Janet Kinzler

when she fell from a chair at a Cheesecake Factory location in

Maryland and suffered serious injuries. (Memorandum Opinion and

Order (“Mem. Op. & Order”) (Doc. 76) at 2.)1 Liberty, the

Cheesecake Factory’s primary insurer, is suing Beaufurn, the




     1 The court incorporates its factual background from its
Memorandum Opinion and Order filed September 23, 2019. (Doc. 76.)




    Case 1:16-cv-01377-WO-LPA Document 84 Filed 06/10/20 Page 1 of 21
company that sold the chairs to the Cheesecake Factory. (Id. at

2–3.) Beaufurn argues that this court misunderstood its summary

judgment arguments regarding Liberty’s equitable subrogation

claim. The argument that Beaufurn claims the court misunderstood

is summarized by Beaufurn as follows:

     (1) [Liberty] cannot identify the barstool on which Ms.
     Kinzler was sitting immediately prior to her fall,
     because it was inspected and then placed back into use
     by The Cheesecake Factory ([Liberty’s] subrogor) and
     was never identified by Ms. Kinzler or anyone else; (2)
     [Liberty] has presented no evidence that all, or even
     most, of the barstools at the restaurant were
     defective; and (3) therefore, [Liberty] does not have
     sufficient evidence from which a jury could conclude
     without speculation that a defective barstool was a
     proximate cause of Ms. Kinzler’s injuries.

(Def.’ Br. in Supp. of Mot. for Partial Reconsideration (“Def.’s

Br.”) (Doc. 80) at 5.)

     The court begins by acknowledging that it did not directly

address Beaufurn’s argument that “Plaintiff cannot identify the

barstool on which Ms. Kinzler was sitting prior to her fall, nor

can [The Cheesecake Factory].” (Doc. 64 at 18.)2 Though the court


     2 The argument was before the court and was rejected, (see
Doc. 69 at 11–12), but the court will expressly and briefly
address this argument in this order, but see Garey v. James S.
Farrin, P.C., No. 1:16CV542, 2018 WL 6003546, at *2 (M.D.N.C.
Nov. 15, 2018); Broadvox-CLEC, LLC v. AT & T Corp., 98 F. Supp.
3d 839, 850 (D. Md. 2015) (“Notably, a motion for reconsideration
is not a license for a losing party . . . to get a second bite at
the apple.” (internal quotation marks omitted)); Jiangment Kinwai
Furniture Decoration Co. v. IHFC Props., LLC, No. 1:14-CV-689,
2015 WL 12911532, at *1 (M.D.N.C. May 8, 2015) (“[T]he Court will
not reward or countenance second bites at the apple.”).

                                 - 2 -



    Case 1:16-cv-01377-WO-LPA Document 84 Filed 06/10/20 Page 2 of 21
did not address this argument head on, it did note that there

was a genuine dispute about whether a defect in the chair

Ms. Kinzler used caused her injury, or if other factors caused

her fall. (Mem. Op. & Order (Doc. 76) at 34–37.) Still, the

court will briefly and directly address Beaufurn’s argument.

    Beaufurn’s argument boils down to one issue: since the

exact chair Ms. Kinzler sat in cannot be identified, can a jury

reasonably conclude, from Liberty’s proffered expert testimony,

that Ms. Kinzler was sitting in an allegedly defective chair?

Liberty offers an expert report that identifies certain Beaufurn

chairs in The Cheesecake Factory location as more unstable than

others; this report, they argue, is sufficient to create a

genuine dispute as to whether Ms. Kinzler sat in a defective

chair. In its reply brief, and for the first time, Beaufurn now

also challenges Liberty’s expert report. Liberty filed a

surreply addressing those issues.

    The court begins by discussing whether Liberty’s expert

report is sufficient to create a genuine dispute as to the

material fact of whether Ms. Kinzler sat in an allegedly

defective chair. The court finds that the report is sufficient

and that there is a genuine dispute as to that fact. Second, the

court briefly addresses Beaufurn’s late argument that the report

is not proper for a Rule 56 motion. The court disagrees.



                                 - 3 -



    Case 1:16-cv-01377-WO-LPA Document 84 Filed 06/10/20 Page 3 of 21
I.   WHETHER THE REPORT CREATES A GENUINE DISPUTE

     “The court's denial of summary judgment is an interlocutory

order. Thus, this court ‘may revisit i[t] . . . at any time

prior to final judgment under . . . its inherent authority.’”

Madison River Mgmt. Co. v. Bus. Mgmt. Software Corp., 402 F.

Supp. 2d 617, 619 (M.D.N.C. 2005) (quoting United States v. Duke

Energy Corp., 218 F.R.D. 468, 473–74 (M.D.N.C. 2003)); see also

Fed. R. Civ. P. 54(b). However,

     [a] motion for reconsideration under rule 54(b) is
     “appropriately granted only in narrow circumstances:
     (1) the discovery of new evidence, (2) an intervening
     development or change in the controlling law, or (3)
     the need to correct a clear error or prevent manifest
     injustice.” Pender v. Bank of Am. Corp., No. 3:05-CV-
     238-MU, 2011 WL 62115, at *1 (W.D.N.C. Jan. 7, 2011).
     On the other hand, a motion to reconsider is improper
     where “it only asks the Court to rethink its prior
     decision, or presents a better or more compelling
     argument that the party could have presented in the
     original briefs on the matter.” Hinton v. Henderson,
     No. 3:10cv505, 2011 WL 2142799, at *1 (W.D.N.C. May 31,
     2011) (internal quotations and citation omitted). See
     also Directv, Inc. v. Hart, 366 F. Supp. 2d 315, 317
     (E.D.N.C. 2004) (holding that motion to reconsider is
     not proper to “merely ask[] the court to rethink what
     the Court had already thought through — rightly or
     wrongly”) (internal citations and quotations omitted).

Hartzman v. Wells Fargo & Co., No. 1:14CV808, 2016 WL 6810943,

at *1 (M.D.N.C. June 28, 2016). “[T]he discretion Rule 54(b)

provides is not limitless. For instance, courts have cabined

revision pursuant to Rule 54(b) by treating interlocutory

rulings as law of the case.” Carlson v. Bos. Sci. Corp., 856

F.3d 320, 325 (4th Cir. 2017). “The law-of-the-case doctrine
                                  - 4 -



     Case 1:16-cv-01377-WO-LPA Document 84 Filed 06/10/20 Page 4 of 21
provides that in the interest of finality, ‘when a court decides

upon a rule of law, that decision should continue to govern the

same issues in subsequent stages in the same case.’” Id.

(quoting TFWS, Inc. v. Franchot, 572 F.3d 186, 191 (4th Cir.

2009)).

    The court denied Beaufurn’s motion for summary judgment on

Liberty’s equitable subrogation claim. (Mem. Op. & Order (Doc.

76) at 38.) “Beaufurn requests reconsideration of that denial on

the grounds that the Court misunderstood Beaufurn’s position and

misapprehended or misapplied applicable California law,” and

that the court’s refusal to reverse its denial would “work a

manifest injustice” against Beaufurn. (Def.’s Br. (Doc. 80) at

1–2.)

    The material facts in this case are determined by the state

law governing the equitable subrogation claim: “[a]s to

materiality, the substantive law will identify which facts are

material. Only disputes over facts that might affect the outcome

of the suit under the governing law will properly preclude the

entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). California law, the substantive law

governing the case, (Mem. Op. & Order (Doc. 76) at 8–9),

determines what facts are material.




                                 - 5 -



    Case 1:16-cv-01377-WO-LPA Document 84 Filed 06/10/20 Page 5 of 21
     Whether Ms. Kinzler actually sat in a defective chair3 is a

material fact as to the equitable subrogation claim. See

Fireman’s Fund Ins. Co v. Wilshire Film Ventures, Inc., 52 Cal.

App. 4th 553, 555–56 (1997). “When an insurer seeks equitable

subrogation after it has paid a claim for an insured, the

insurer must establish that (1) the insured suffered a loss for

which the defendant is liable, . . . (a) because the defendant

is a wrongdoer whose act or omission caused the loss . . . .”

Id. at 555. If there is no evidence from which a reasonable

juror could conclude that Ms. Kinzler sat in one of the

allegedly defective chairs, then a jury could not reasonably

conclude that Beaufurn’s alleged negligence was the proximate

cause of Ms. Kinzler’s injury. Therefore, Beaufurn would be

entitled to summary judgment since there is no evidence

supporting the first element of an equitable subrogation claim

under California law.

     Though California law identifies the material facts,

whether summary judgment is appropriate is a question of federal

procedural law. Util. Control Corp. v. Prince William Constr.

Co., 558 F.2d 716, 720 (4th Cir. 1977) (“[I]t has repeatedly

been held that federal procedural standards govern whether




     3 Beaufurn also contests whether any of the chairs were
defective. (See Def.’s Br. (Doc. 80) at 6 n.5.)

                                 - 6 -



    Case 1:16-cv-01377-WO-LPA Document 84 Filed 06/10/20 Page 6 of 21
summary judgment is appropriate in any case.”); see also Carson

v. ALL Erection & Crane Rental Corp., 811 F.3d 993, 998 (7th

Cir. 2016) (“Federal courts may grant summary judgment under

Rule 56 on concluding that no reasonable jury could return a

verdict for the party opposing the motion, even if the state

would require the judge to submit an identical case to the

jury.” (quoting McEwen v. Delta Air Lines, Inc., 919 F.2d 58, 60

(7th Cir. 1990))); Shropshire v. Laidlaw Transit, Inc., 550 F.3d

570, 573 (6th Cir. 2008); Reinke v. O'Connell, 790 F.2d 850, 851

(11th Cir. 1986);4 Nunez v. Superior Oil Co., 572 F.2d 1119, 1123

n.5 (5th Cir. 1978).

     There is a genuine dispute of material fact where “[t]he

disputed facts . . . [are] material to an issue necessary for

the proper resolution of the case, and the quality and quantity

of the evidence offered to create a question of fact . . . [is]

adequate to support a jury verdict.” Thompson Everett, Inc. v.

Nat'l Cable Advert., L.P., 57 F.3d 1317, 1323 (4th Cir. 1995).

The evidence offered “need not be conclusive on the issues




     4 Reinke v. O’Connell dealt with expert opinions and summary
judgment. See Reinke, 790 F.2d at 850. The Eleventh Circuit
reversed a district court that erroneously applied a Georgia rule
in deciding if summary judgment was appropriate. Id. at 850–51.
Rather than applying the Georgia rule, which required medical
malpractice plaintiffs to counter defense experts with their own,
the Eleventh Circuit held that the district court should have
applied the standard in Fed. R. Civ. P. 56. Id.

                                 - 7 -



    Case 1:16-cv-01377-WO-LPA Document 84 Filed 06/10/20 Page 7 of 21
presented in the litigation, but it must sufficiently indicate

the existence of facts which are disputed by the parties and

which are material to the litigation to defeat [a summary

judgment] motion.” Barnes v. McDowell, 848 F.2d 725, 734 (6th

Cir. 1988); see Lambert v. Peri Formworks Sys., Inc., 723 F.3d

863, 869 (7th Cir. 2013) (noting that a Title VII plaintiff can

survive summary judgment without providing “conclusive” evidence

that a phrase was used as a racial slur); cf. Barton v. United

States, 407 F.2d 1155, 1158 (10th Cir. 1969) (noting, in the

criminal law context, that “[c]ircumstantial evidence need not

conclusively exclude every other reasonable hypothesis, nor

negative all possibilities, except guilt” (citing Holland v.

United States, 348 U.S. 121, 139 (1954))).

    However, “if the evidence is ‘merely colorable’ or ‘not

significantly probative,’ it may not be adequate to oppose entry

of summary judgment.” Thompson Everett, 57 F.3d at 1323 (quoting

Anderson, 477 U.S. at 249–50). “The non-moving party ‘cannot

create a genuine issue of material fact through mere speculation

or the building of one inference upon another.’” Zenith Data

Sys. Corp. v. Elec. Data Sys. Corp., 131 F.3d 139, 1997 WL

755417, at *10 (4th Cir. 1997) (unpublished table decision)

(quoting Beale v. Hardy, 769 F.2d 213, 214 (4th Cir. 1985)).

Further, “proof of causation must be such as to suggest

‘probability’ rather than mere ‘possibility,’ precisely to guard
                                 - 8 -



    Case 1:16-cv-01377-WO-LPA Document 84 Filed 06/10/20 Page 8 of 21
against raw speculation by the fact-finder.” Sakaria v. Trans

World Airlines, 8 F.3d 164, 172–73 (4th Cir. 1993).5 Expert

testimony can be used to establish causation, but in assessing

such testimony, a court must determine if it would:

     permit jurors to draw one of two reasonably probable
     inferences as to causation, see Bryan v. Merrill Lynch,
     Inc., 565 F.2d 276, 281 (4th Cir. 1977); Ford Motor Co.
     v. McDavid, 259 F.2d 261, 266 (4th Cir. 1958), or if
     the jurors would be choosing among “merely one of
     several equally surmisable possibilities . . . ‘on the
     basis of sheer speculation.”’ [Charleston Area Med.
     Ctr., Inc. v. Blue Cross & Blue Shield Mut. of Ohio,
     Inc., 6 F.3d 243, 247 (4th Cir. 1993) (quoting Lovelace
     v. Sherwin–Williams Co., 681 F.2d 230, 242 (4th Cir.
     1982));] see also Textron, Inc. v. Barber–Colman
     Co., 903 F. Supp. 1558, 1565 (W.D.N.C. 1995) (“Thus,
     the inferences a court is asked to draw by expert
     testimony must be reasonable in light of competing
     inferences.”). If jurors could determine with
     reasonable probability that Defendants' acts or
     omissions were a proximate cause of Plaintiffs'
     injuries, the matter is for the jury to decide;
     otherwise, summary judgment is
     appropriate. See Sakaria, 8 F.3d at 172.

True v. Pleasant Care, Inc., No. 2:97CV20-DE, 2000 WL 33706383,

at *2 (E.D.N.C. Jan. 3, 2000).

     Beaufurn argues that Liberty cannot identify the exact

chair used by Ms. Kinzler. That is true. However, if the




     5 The Sakaria court found a medical doctor’s expert opinion
about the cause of a heart attack was not enough to create a
genuine dispute of material fact. Sakaria, 8 F.3d at 171. That
report, however, was based on uncorroborated hearsay. Id. at 168.
Once the report’s basis was reduced to admissible evidence only,
the court found its conclusions did not support a “probability”
conclusion. See id. at 172.

                                 - 9 -



    Case 1:16-cv-01377-WO-LPA Document 84 Filed 06/10/20 Page 9 of 21
evidence offered by Liberty is sufficiently probative6 of whether

Ms. Kinzler was sitting in one of the allegedly defective

chairs, then a jury could rely on it in concluding that

Ms. Kinzler had in fact sat in a defective chair, thus creating

a genuine dispute of a material fact. Beaufurn argues the expert

testimony is not sufficiently probative so as to create a

genuine dispute.

     Liberty puts forward the expert report of Mr. George J.

Wharton. (Report of Mr. George J. Wharton (“Wharton Report”)

(Doc. 68-2 at 44-51) attached to Ex. 1, Deposition of William

Ivar Bongaerts (Doc. 68-2).) Mr. Wharton is a professional

engineer who examined some of the barstool chairs at The

Cheesecake Factory location where Ms. Kinzler was injured. (Id.

at 44, 51.) Mr. Wharton also reviewed the depositions of

witnesses to Ms. Kinzler’s accident; those witnesses noted that,

as Ms. Kinzler was leaning forward in her chair to make a toast,

her chair “slid out backwards behind her and Ms. Kinzler fell

backward onto the floor.” (Id. at 45.) Mr. Wharton identified

three chairs in the restaurant that “tipped up on the front legs

easily” when he leaned forward; they tipped even as he moved his

weight forward, but kept his back on the backrest of the chair.


     6 “Evidence is probative if it tends to prove or actually
does prove a proposition.” United States v. Brady, 26 F.3d 282,
287 (2d Cir. 1994).

                                - 10 -



   Case 1:16-cv-01377-WO-LPA Document 84 Filed 06/10/20 Page 10 of 21
(Id.) The other chairs tested “did not tip forward.” (Id.) After

examining the less stable chairs more closely, Mr. Wharton found

that those chairs had structural differences that, he concluded,

contributed to their relative instability. (Id. at 50.) The

chairs with less stability had their seats positioned further

forward over the legs; they also had pads on the bottom of the

legs that reduced friction with the floor. (Id. at 50–51.) These

differences led Mr. Wharton to conclude, “to a reasonable degree

of engineering certainty,” that some chairs were more prone to

tipping forward than others when an occupant shifted her weight

forward. (See id. at 51.)

    Taking the evidence in a light most favorable to Liberty,

the Wharton Report is not “mere speculation or the building of

one inference upon another.” Beale, 769 F.2d at 214. Instead, it

is evidence upon which “a reasonable jury could return a verdict

for the nonmoving party,” Anderson, 477 U.S. at 248, because its

conclusions make it “probable,” not just “possible,” that

Ms. Kinzler was seated in an allegedly defective chair, Sakaria,

8 F.3d at 172. A jury could rely on the Wharton Report in

concluding that Ms. Kinzler was seated in one of the defective

chairs, because it describes a cause-and-effect sequence very

similar to that experienced by Ms. Kinzler. Mr. Wharton

identified three chairs out of twenty-nine that were more prone

to tipping forward than others and that tipped forward with
                                - 11 -



   Case 1:16-cv-01377-WO-LPA Document 84 Filed 06/10/20 Page 11 of 21
relatively little forward movement. Though the report does not

conclusively establish that Ms. Kinzler was sitting in one of

the defective chairs, see Barnes, 848 F.2d at 734,7 it is

probative, circumstantial evidence that Ms. Kinzler was sitting

in a defective chair since her chair tipped forward in a similar

manner and under similar circumstances as Mr. Wharton’s testing.

With the Wharton Report’s conclusions, the jury is not being

asked to choose from several equally likely inferences, but

instead has evidence making it more probable that it was an

allegedly defective chair that caused Ms. Kinzler’s injuries.

Beaufurn will, of course, have a chance to rebut this evidence

with other factors that possibly led to Ms. Kinzler’s fall. At

this time, however, there is a genuine dispute of material fact

as to whether Ms. Kinzler sat in an allegedly defective chair

sold by Beaufurn.

     The court underscores this point by considering the

background law against which the jury will reach its verdict.

Though the question of whether summary judgment is appropriate

is a question of federal procedural law, the jury will consider

the facts in light of California law. California law is

therefore helpful in assessing the probative value of the


     7 Despite Beaufurn’s contention, the report need not
conclude that Ms. Kinzler was sitting in one of the chairs to
create a genuine dispute as to this material fact.

                                - 12 -



   Case 1:16-cv-01377-WO-LPA Document 84 Filed 06/10/20 Page 12 of 21
Wharton Report. See Crinkley v. Holiday Inns, Inc., 844 F.2d

156, 163–65 & n.2 (4th Cir. 1988) (discussing North Carolina law

on proximate causation but using Fourth Circuit standards of

probability to determine whether summary judgment was

appropriate). Beaufurn cites several California cases to argue

that the inability to identify the exact chair is fatal at this

stage of the proceedings. (Def.’s Br. (Doc. 80) at 7-12.) The

court is not persuaded. The cases cited by Beaufurn stand for

the proposition that a plaintiff must have evidence they were

exposed to a defendant’s product. See Bockrath v. Aldrich Chem.

Co., 21 Cal. 4th 71, 80 (1999) (noting that plaintiff could not

identify which of several separate products contributed to

injuries); Setliff v. E. I. Du Pont de Nemours & Co., 32 Cal.

App. 4th 1525, 1534 (1995) (same). Here, there is no question

Ms. Kinzler was “exposed” to the chairs provided by Beaufurn, to

include those with alleged defects. Though the exact chair

cannot be pinpointed, such precision is not required by the

cases cited. The asbestos cases cited by Beaufurn are no

different; they require some evidence, at the summary judgment

phase, that a plaintiff was exposed to the defendant’s

particular brand of asbestos. See McGonnell v. Kaiser Gypsum

Co., 98 Cal. App. 4th 1098, 1103 (2002). There is no question

that Ms. Kinzler was “exposed” to a defective chair, since they

were in the restaurant when she was present.
                                - 13 -



   Case 1:16-cv-01377-WO-LPA Document 84 Filed 06/10/20 Page 13 of 21
    It is also not “guesswork” that Ms. Kinzler was exposed

specifically to an allegedly defective chair, because the

Wharton Report is probative evidence that she was seated in a

defective chair and not one of the more stable versions. The

strongest case cited by Beaufurn illustrates that point. See

Collin v. CalPortland Co., 228 Cal. App. 4th 582, 592 (2014). In

Collin, summary judgment was affirmed in a case where a

plaintiff was exposed to one of two of defendant’s products: one

contained asbestos, and one did not. Id. at 589. Because the two

products were “similar in appearance, function, application and

packaging,” and the plaintiff did not personally remember which

version was used, the plaintiff could not provide any evidence

that the product he had used was the asbestos-containing

product. Id. at 591–92. The court found that “on the evidence

presented, guesswork is required for the trier of fact to

conclude that the product Loren encountered was Colton gun

plastic cement.” Id. at 592. Unlike in Collin, however, the

current evidence will not require “guesswork” on the part of the

jury. Mr. Wharton concluded that, under the testing conditions,

the allegedly defective chairs tipped forward when the others




                                - 14 -



   Case 1:16-cv-01377-WO-LPA Document 84 Filed 06/10/20 Page 14 of 21
did not, probative evidence that the chair Ms. Kinzler used was

one of the allegedly defective versions.8

     Finally, this court notes that the expert report is not the

only evidence from which a jury could find that Ms. Kinzler’s

chair was one of the defective chairs. Mr. Wharton relied upon

witness statements to determine whether there was a possible

defect in one or more of the chairs. Similarly, the jury can

rely upon a description of the accident as well as all

circumstantial evidence to determine whether the facts of Ms.

Kinzler’s fall are consistent with, and therefore likely caused

by, one of the defective chairs. A court, in determining a

motion for summary judgment, does not weigh the evidence.

     In sum, there is a genuine dispute as to a material fact,

making summary judgment on the equitable subrogation claim

inappropriate. See Carroll v. Litton Sys., Inc., 47 F.3d 1164,

1995 WL 56862, at *6 (4th Cir. 1995) (unpublished table




     8 It is for this reason that Izell v. Union Carbide Corp.,
231 Cal. App. 4th 962 (2014), is also unpersuasive. There, a
plaintiff tried to establish exposure to a specific asbestos
product by relying on the fact that, over a period of time,
defendant provided 8% of asbestos products to a factory that then
provided products to a jobsite where plaintiff inhaled asbestos
containing dust. Id. at 971. The court found such reasoning
speculative since there were several steps in the exposure chain
that were not established by that percentage alone. Id. By
contrast, the Wharton Report is probative evidence that Ms.
Kinzler was seated on a defective chair, because the defective
chairs were prone to tip in the same way Ms. Kinzler fell.

                                - 15 -



   Case 1:16-cv-01377-WO-LPA Document 84 Filed 06/10/20 Page 15 of 21
decision) (finding summary judgment inappropriate when harmful

product was known to be present and plaintiffs suffered health

effects consistent with exposure). The court therefore finds it

should deny Beaufurn’s Motion for Partial Reconsideration.

II.    BEAUFURN’S OBJECTION TO THE WHARTON REPORT

       Finally, the court notes that it is not barred from

considering the Wharton Report. Beaufurn, in its reply, now

argues that the Wharton Report cannot be properly considered on

summary judgment, because it is not presently in a form

admissible at trial. (See Doc. 82 at 3–4.) Liberty properly

filed a surreply, (Doc. 83), under Local Rule 7.6, which states

that “[i]f an evidentiary objection is raised by the moving

party in its reply memorandum, the non-moving party may file a

surreply memorandum pursuant to this subparagraph within seven

(7) days addressing only the evidentiary objection.” For two

reasons, the court finds that it can consider the report.

       First, a motion for reconsideration should not be used to

“present a better and more compelling argument that the party

could have presented in the original briefs.” Madison River

Mgmt., 402 F. Supp. 2d at 619; see also Johnson v. City of

Fayetteville, No. 5:12-CV-456-F, 2014 WL 3738310, at *4

(E.D.N.C. July 29, 2014); Fleetwood Transp. Corp. v. Packaging

Corp. of Am., No. 1:10MC58, 2011 WL 6217061, at *6 (M.D.N.C.

Dec. 14, 2011); Hinton, 2011 WL 2142799, at *1; cf. Jones v.
                                   - 16 -



      Case 1:16-cv-01377-WO-LPA Document 84 Filed 06/10/20 Page 16 of 21
Owens-Corning Fiberglas Corp. & Amchem Prods., Inc., 69 F.3d

712, 718 (4th Cir. 1995) (noting that failure to move to strike

affidavits waived objection on appeal); Casas Office Machs.,

Inc. v. Mita Copystar Am., Inc., 42 F.3d 668, 682 (1st Cir.

1994) (“Unless a party moves to strike an affidavit under Rule

56(e), any objections are deemed waived and a court may consider

the affidavit.”).9 Beaufurn’s arguments are not timely for

purposes of summary judgment. See Broadvox-CLEC, LLC v. AT & T

Corp., 98 F. Supp. 3d 839, 850 (D. Md. 2015) (“Notably, a motion

for reconsideration is not a license for a losing party . . . to

get a second bite at the apple.” (internal quotation marks

omitted)); Jiangment Kinwai Furniture Decoration Co. v. IHFC

Props., LLC, No. 1:14-CV-689, 2015 WL 12911532, at *1 (M.D.N.C.

May 8, 2015) (“[T]he Court will not reward or countenance second

bites at the apple.”).

     Second, even if Beaufurn had raised the argument in a

timely manner, the court likely still could have considered the


     9 Liberty contends that Beaufurn waived its objection to the
report by not timely objecting during the pendency of the
original summary judgment motion. (Doc. 83 at 6.) One case cited
by Liberty seems to support that proposition. See Amatulli &
Sons, LLC v. Great N. Ins. Co., Civil No. 3:06cv286, 2008 WL
90092, at *6 (W.D.N.C. Jan. 8, 2008). Amatulli & Sons, however,
cited a Fourth Circuit case for support that dealt with waivers
in the context of appellate arguments. See id. (citing Jones, 69
F.3d at 718.) Regardless of whether the objection has been
waived, a motion for reconsideration is not the vehicle for new,
better arguments.

                                - 17 -



   Case 1:16-cv-01377-WO-LPA Document 84 Filed 06/10/20 Page 17 of 21
report. “The summary judgment inquiry . . . scrutinizes the

plaintiff's case to determine whether the plaintiff has

proffered sufficient proof, in the form of admissible evidence,

that could carry the burden of proof of his claim at trial.”

Mitchell v. Data Gen. Corp., 12 F.3d 1310, 1316 (4th Cir. 1993),

holding modified by Stokes v. Westinghouse Savannah River Co.,

206 F.3d 420 (4th Cir. 2000); Guessous v. Fairview Prop. Invs.,

LLC, 828 F.3d 208, 216 (4th Cir. 2016). “The court may consider

materials that would themselves be admissible at trial, and the

content or substance of otherwise inadmissible materials where

the . . . party submitting the evidence shows that it will be

possible to put the information into an admissible form.”

Humphreys & Partners Architects, L.P. v. Lessard Design, Inc.,

790 F.3d 532, 538 (4th Cir. 2015), as amended (June 24, 2015)

(internal quotation and citation omitted). Regarding expert

reports, unless an unsworn expert report is accompanied by a

sworn affidavit or declaration made under penalty of perjury,

see id. at 539, they are often not considered on a motion for

summary judgment, Doe v. Bd. of Educ. of Prince George's Cty.,

982 F. Supp. 2d 641, 661 n.5 (D. Md. 2013), aff'd, 605 F. App'x

159 (4th Cir. 2015); In re Eternity Shipping, Ltd.,

Eurocarriers, S.A. for Exoneration from or Limitation of Liab.,




                                - 18 -



   Case 1:16-cv-01377-WO-LPA Document 84 Filed 06/10/20 Page 18 of 21
444 F. Supp. 2d 347, 363 n.55 (D. Md. 2006) (collecting cases).10

As noted by Humphreys & Partners, however, Fed. R. Civ. P. 56

permits a party to provide those assurances when challenged. See

Humphreys & Partners, 790 F.3d at 538; see also Fed. R. Civ. P.

56(e)(1) and (4) (stating that if a party fails to present

evidence in proper form, the court may “give an opportunity to

properly support or address the fact” or “issue any other

appropriate order”); Lee v. Offshore Logistical & Transp.,

L.L.C., 859 F.3d 353, 355 (5th Cir. 2017), as revised (July 5,

2017) (“The district court dismissed Captain Jamison’s report

solely because it was not sworn without considering Lee’s

argument that Captain Jamison would testify to those opinions at




     10The court also notes that language of Rule 56(c) is broad.
“A party asserting that a fact cannot be or is genuinely disputed
must support the assertion by: citing to particular parts of
materials in the record, including depositions, documents,
electronically stored information, affidavits or declarations,
stipulations (including those made for purposes of the motion
only), admissions, interrogatory answers, or other materials
. . . .” Fed. R. Civ. P. 56(c)(1)(A) (emphasis added); see also
Unterberg v. Corr. Med. Sys., Inc., 799 F. Supp. 490, 494 (E.D.
Pa. 1992) (“Where expert reports are produced in discovery and
represent the anticipated trial testimony of experts, it is
appropriate for the Court to consider the reports in determining
the existence of genuine issues of material fact.”); 10A Charles
Alan Wright & Arthur R. Miller, Federal Practice and Procedure §
2721 (4th ed. 2020) (“The court and the parties have great
flexibility with regard to the evidence that may be used in a
Rule 56 proceeding.”).


                                - 19 -



   Case 1:16-cv-01377-WO-LPA Document 84 Filed 06/10/20 Page 19 of 21
trial and without determining whether such opinions, as

testified to at trial, would be admissible.”).

     Had Beaufurn objected to the report at the proper time,

rather than waiting until its reply brief on a motion to

reconsider, Liberty would have had the opportunity to provide

the requisite assurances that Mr. Wharton would testify to the

contents of his report at trial. The court is not aware of any

reason such assurance could not have been provided, nor has

Beaufurn pointed to any such reason. The court is also not aware

of any reason Mr. Wharton’s testimony would not otherwise be

admissible at trial.11 For these reasons, the court finds it may

properly consider the Wharton Report when analyzing Beaufurn’s

Motion for Partial Reconsideration.

III. CONCLUSION

     Based on the foregoing analysis, the court concludes that

the finality of its original summary judgment Memorandum Opinion

and Order, (Doc. 76), should not be disturbed.




     11Though Beaufurn also claims it will challenge the report
on Daubert grounds, (Doc. 82 at 9 n.6), no such challenge is
presently before this court, (see id. (arguing the report “will
not survive a Daubert challenge when made” (emphasis added)).)
Without argument or briefing on that subject, the court is not in
a position to conclude the Wharton Report is inadmissible on
Daubert grounds.

                                - 20 -



   Case 1:16-cv-01377-WO-LPA Document 84 Filed 06/10/20 Page 20 of 21
    IT IS THEREFORE ORDERED that Defendant’s Motion for Partial

Reconsideration, (Doc. 79), is DENIED.

    This the 10th day of June, 2020.




                                 __________________________________
                                    United States District Judge




                                - 21 -



   Case 1:16-cv-01377-WO-LPA Document 84 Filed 06/10/20 Page 21 of 21
